Citation Nr: 0601627	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  93-27 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a disability rating in excess of 
10 percent for Osgood-Schlatter disease of the right knee.

2.  Entitlement to a disability rating in excess of 
10 percent for Osgood-Schlatter disease of the left knee.

3.  Entitlement to a disability rating in excess of 
10 percent for degenerative joint disease of the dorsal 
spine, effective December 3, 2004.

4.  Entitlement to a compensable disability rating for 
degenerative joint disease of the dorsal spine from June 3, 
1992, to December 3, 2004.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from September 1986 to June 
1992.

These matters come to the Board of Veterans' Appeals (Board) 
from an October 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  In that rating decision the RO granted service 
connection for Osgood-Schlatter disease and generalized 
arthritis, and assigned a 10 percent disability rating for 
the combined disability.  In a March 1993 rating decision the 
RO established separate grants of service connection for the 
bilateral knee disability, rated at 10 percent, and 
degenerative joint disease of the dorsal spine, rated as non-
compensable.  The veteran perfected an appeal of the assigned 
ratings.  Subsequent to the initiation of his appeal, 
jurisdiction of his claims file was transferred to the RO in 
Waco, Texas, and later to the RO in Albuquerque, New Mexico, 
due to changes in his residence.

The appeal was previously before the Board in April 1996, 
August 2000, and June 2003, at which times the Board remanded 
the case for additional development.  While the case was 
undergoing development at the RO, in a January 2000 rating 
decision the RO established separate grants of service 
connection for Osgood-Schlatter disease of the right and left 
knees, and rated each knee as 10 percent disabling effective 
in June 1992.  In a February 2005 rating decision the RO 
increased the rating for the dorsal spine disability from 
zero to 10 percent effective December 3, 2004.  Because the 
veteran has appealed the disability ratings initially 
assigned with the grants of service connection in October 
1992, the Board must consider the applicability of staged 
ratings covering the time period in which his claim and 
appeal have been pending.  See Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999).  For that reason the Board will 
consider entitlement to a compensable rating for the dorsal 
spine disability from June 3, 1992, to December 3, 2004, and 
entitlement to a rating in excess of 10 percent effective 
December 3, 2004.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  Osgood-Schlatter disease of the right knee is manifested 
by complaints of pain and swelling, with no instability and 
range of motion of zero to 110 degrees.

3.  Osgood-Schlatter disease of the left knee is manifested 
by complaints of pain and swelling, with no instability and 
range of motion of zero to 125 degrees.

4.  From June 3, 1992, to December 3, 2004, degenerative 
joint disease of the dorsal spine was manifested by 
complaints of pain unsupported by objective evidence of 
pathology, with normal range of motion.

5.  Effective December 3, 2004, degenerative joint disease of 
the dorsal spine is manifested by complaints of pain; range 
of motion for forward flexion of 80 degrees, and combined 
range of motion of 230 degrees; slight muscle spasm, without 
abnormal gait or abnormal spinal contour; and without any 
associated neurologic impairment.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 
10 percent for Osgood-Schlatter disease of the right knee are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5257, 5260, 
5261 (2005).

2.  The criteria for a disability rating in excess of 
10 percent for Osgood-Schlatter disease of the left knee are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5257, 5260, 
5261 (2005).

3.  The criteria for a compensable disability rating for 
degenerative joint disease of the dorsal spine from June 3, 
1992, to December 3, 2004, are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5291 (1992); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5242 (2005).

4.  The criteria for a disability rating in excess of 
10 percent for degenerative joint disease of the dorsal spine 
effective December 3, 2004, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5291 (1992); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5242 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Development of the Claim

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform him of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that he provide any evidence in 
his possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); 38 C.F.R. § 3.159(b) (2005).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a section 5103(a) notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the RO.  The Court also held, however, 
that providing the notice to the claimant after the initial 
decision could satisfy the requirements of the statute if the 
timing of the notice was not prejudicial to the claimant.  
Pelegrini, 18 Vet. App. at 121.

VA notified the veteran of the information and evidence 
needed to substantiate his appeal in February and October 
2003 by informing him of the evidence required to establish 
entitlement to higher ratings.  The RO also informed him of 
the information and evidence that he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  The Board finds, 
therefore, that VA has fulfilled its duty to inform the 
veteran of the evidence he was responsible for submitting, 
and what evidence VA would obtain in order to substantiate 
his claim.  Quartuccio, 16 Vet. App. at 187.

Although the February and October 2003 notices were sent 
following the October 1992 decision, the veteran has had 
almost three years following the initial notice to submit 
additional evidence or identify evidence for the RO to 
obtain.  Following issuance of the notices the RO received 
additional evidence and re-adjudicated the substantive merits 
of his appeal in supplemental statements of the case issued 
in July 2003, April 2004, and February 2005.  In re-
adjudicating the appeal the RO considered all the evidence of 
record and applied the benefit-of-the-doubt standard of 
proof.  In resolving his appeal the Board will also consider 
all the evidence now of record on a de novo basis, and apply 
the same standard of proof.  The Board finds, therefore, that 
the delay in issuing the section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 120 (2005), motion for review en 
banc denied (May 27, 2005) (an error in the adjudicative 
process is not prejudicial unless it affects the essential 
fairness of the adjudication).  

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In a claim for disability 
compensation, VA will provide a medical examination which 
includes a review of the evidence of record if VA determines 
it is necessary to decide the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2005).  

The RO has obtained the VA treatment records the veteran 
identified, and provided him VA medical examinations in July 
1992, January 1993, December 1996, June 1997, February 2001, 
August 2002, and December 2004.  The veteran presented 
testimony before the undersigned in December 1993.  He has 
not indicated the existence of any other evidence that is 
relevant to his appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
his appeal and that no reasonable possibility exists that any 
further assistance would aid him in substantiating his 
appeal.  See 38 U.S.C.A. § 5103A (West 2002); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) 
(2005).
General Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  

As previously stated, the veteran has appealed the disability 
ratings initially assigned with the grants of service 
connection in October 1992.  Therefore, the Board must 
consider the applicability of staged ratings covering the 
time period in which his claim and appeal have been pending.  
Fenderson, 12 Vet. App. at 126-27.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2005).

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the knee 
is considered a major joint, and multiple involvement of the 
dorsal vertebrae is considered a group of minor joints, 
ratable on a parity with major joints.  38 C.F.R. § 4.45 
(2005).

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is non-compensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
or group of minor joints affected by limitation of motion.  
In the absence of limitation of motion, a 10 percent rating 
applies for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  A 20 percent 
rating applies for X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 (2005).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 7104(a) (West 
2002); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2005).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.
Osgood-Schlatter Disease of the Knees
Factual Background

The veteran's service medical records show that he complained 
of pain and swelling in the right knee in April 1990 that was 
assessed as Osgood-Schlatter disease, as the result of an 
examination and X-ray study.  He was also found to have 
bilateral retropatellar pain syndrome.  The symptoms in the 
right knee failed to respond to conservative treatment, and 
in September 1990 he underwent the surgical removal of the 
bone fragment of the right tibial tubercle.  The surgery was 
uneventful, and he was shown to be doing well afterwards.  In 
October 1990 he reported running five miles a day without 
difficulty.  In February 1991 he reported a recurrence of 
pain and swelling in the right knee with use, which was again 
attributed to Osgood-Schlatter disease.

Examination of the right knee in August 1991 revealed a 
normal gait, tenderness to palpation over the tibial 
tuberosity, full range of motion, and no effusion, crepitus, 
or ligament laxity.  An X-ray study showed an osteophyte 
projection on the superior tibial tuberosity, which was 
assessed as a return of the Osgood-Schlatter disease.  His 
symptoms were then treated with medication and a limited 
profile.  He continued to complain of unbearable pain in the 
right knee, and was referred for a Medical Evaluation Board 
(MEB).  When examined in March 1992 he complained of pain in 
both knees that was exacerbated with use.  Examination of 
both knees revealed range of motion from zero to 135 degrees; 
negative pivot shift, Lachman's, anterior drawer, McMurray, 
and apprehension tests; and no effusion.  The examiner 
documented large tibial tuberosities on both knees, which 
were also established by X-ray studies.  The findings were 
assessed as bilateral Osgood-Schlatter disease, and a 
Physical Evaluation Board (PEB) determined that the bilateral 
knee disability precluded the veteran from performing his 
assigned duties.  He was then separated from service due to 
the disability.

During the July 1992 and January 1993 VA examinations the 
veteran complained of pain in both knees that was exacerbated 
by prolonged standing and walking.  Examination revealed the 
exostosis on both tibial tuberosities; a limping, guarded 
gait; and normal range of motion.

The veteran testified in December 1993 that he continued to 
experience pain in both knees that limited his activities, in 
that he was unable to participate in sports or play with his 
children.  He stated that his knees were swollen five or six 
days a week and stiff in the mornings, and that he was unable 
to kneel due to knee pain.  He denied having had to miss any 
work due to his disability.

VA treatment records show that he has continued to receive 
medication for the treatment of bilateral knee pain since 
March 1993.  He also received treatment for pain in multiple 
joints and muscles attributed to fibromyalgia or fibrositis, 
for which service connection has not been established.  An X-
ray study in December 1992 and a bone scan in January 1993 
showed the knees to be normal.  Examination in January 1996 
revealed range of motion from 12 to 135 degrees in one knee, 
and zero to 135 degrees in the other knee, and a bone scan at 
that time revealed evidence of stress changes in the knees.  
He was evaluated in the Rheumatology Clinic in July 1996, at 
which time the physician described an X-ray as unremarkable 
and assessed the veteran's complaints of multiple joint pains 
as fibrositis.  Examination in April and September 1996 
showed the range of motion of all joints to be normal.  An X-
ray study in November 1996 was interpreted as showing no 
abnormalities in the knees.

During the December 1996 examination he reported having 
swelling and stiffness in the knees, but examination showed 
the knees to be normal, with range of motion of zero to 
140 degrees on the left and zero to 125 degrees on the right.

When examined in February 2001 the veteran reported having 
studied educational material regarding fibromyalgia, and 
asserted that the pain he experienced in multiple joints, 
including the knees, was due to that disorder.  He stated 
that his muscles swelled when they became painful, and that 
any activity caused severe pain that would last for days.  He 
stated that he was unable to participate in any activities 
due to pain and stiffness throughout his body.  Regarding his 
knees, he denied any history of dislocation or subluxation.  
He had never needed a cane or crutches, and had a brace that 
he did not use because it did not help his symptoms.

On examination the examiner noted generalized muscle 
pseudohypertrophy, in that the veteran's muscles appeared to 
be quite prominent.  The examiner questioned the veteran on 
whether he had been exercising or lifting weights, which he 
denied.  There was diffuse mild muscle weakness, but the 
examiner did not describe any weakness specific to the knees.  
There was full range of motion of the knees, with tenderness 
to palpation along the medial joint lines.  The examiner 
noted that X-ray studies of the knees had been normal, except 
for the Osgood-Schlatter disease.  A bone scan had shown no 
evidence of arthritis, and an additional whole body bone scan 
in February 2001 revealed no abnormalities in the knees.  

The examiner found that the clinical and laboratory findings 
were indicative of a generalized muscle disorder, possibly 
myositis, but not fibromyalgia.  The examiner also found that 
although service connection had been established for the 
Osgood-Schlatter disease, the veteran's pain was primarily 
due to the generalized muscle disease.  The examiner 
recommended that electromyography (EMG) and nerve conduction 
studies (NCS) be conducted in order to further evaluate the 
nature of the muscle disease.

The RO provided the veteran an additional VA examination in 
August 2002 in order to evaluate the nature and cause of any 
muscle disease.  The examiner noted that the examination in 
February 2001 had resulted in the conclusion that the veteran 
might have a muscle disease, but that the EMG/NCS and follow-
up testing had not been accomplished to determine the nature 
of the muscle disease.  

During the August 2002 examination the veteran denied having 
any muscle aches or fatigue following activity.  He did have 
pain in the right knee with walking more than half a mile or 
climbing several flights of stairs.  He denied any other 
muscle problems, and was not taking any medication for his 
joint pain.  Physical examination showed the muscles to be 
normal, with no evidence of pseudohypertrophy, tenderness, or 
weakness.  The range of motion of all joints was normal, 
including any limitation of motion due to pain, and he was 
able to squat and rise without difficulty.  The veteran 
stated that he was unable to complete EMG/NCS testing, and 
the examiner noted that that would be the second such 
appointment that he had failed.  An X-ray study showed the 
knees to be normal.  The examination resulted in diagnoses of 
no muscle disease, patellofemoral pain syndrome of the right 
knee, and old, asymptomatic Osgood-Schlatter disease of the 
bilateral knees.  The examiner determined that the bilateral 
knee disability did not have any significant impact on the 
veteran's usual daily activities, and that the functioning of 
the right knee was not affected by pain, fatigue, weakness, 
or limited endurance.

When examined in December 2004 the veteran complained of 
constant pain in both knees that ranged from "5" to "8" on 
a scale of 1-10.  The pain was localized to the knee cap.  He 
also complained of daily swelling in the right knee and 
giving way of both knees on a weekly basis.  He had been 
given Motrin to control the knee pain, which he rarely took 
due to stomach upset.  He denied any occurrences of 
dislocation or subluxation.  He was not able to jog or play 
basketball, and could do yard work only on good days.

Examination of the left knee revealed range of motion from 
zero to 125 degrees, limited due to pain.  The range of 
motion of the right knee was zero to 110 degrees, limited due 
to pain.  There was also pain in the right knee throughout 
the range of motion.  Repetitive movement did not cause any 
additional pain, limitation of motion, incoordination, 
weakness, fatigability, or lack of endurance.  Medial and 
collateral ligament testing was negative at full extension 
and at 30 degrees of flexion.  The Lachman's and anterior 
drawer tests were also negative, but the McMurray's test was 
positive at the medial meniscus for both knees.  The examiner 
found that the veteran had Osgood-Schlatter disease in both 
knees, with pain.


Rating Criteria

Diagnostic Code 5257, pertaining to impairment of the knee 
with recurrent subluxation or lateral instability, provides a 
10 percent disability rating for slight impairment, a 
20 percent rating for moderate impairment, and a 30 percent 
rating for severe impairment.  38 C.F.R. § 4.71a (2005).

Diagnostic Code 5260 for limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 
60 degrees, a 10 percent rating where flexion is limited to 
45 degrees, and a 20 percent rating where flexion is limited 
to 30 degrees.  Diagnostic Code 5261 for limitation of 
extension of the leg provides a non-compensable rating if 
extension is limited to 5 degrees, a 10 percent rating if 
limited to 10 degrees, and a 20 percent rating if limited to 
15 degrees.  38 C.F.R. § 4.71a (2005).  
Analysis

With the grant of service connection in October 1992, the RO 
evaluated the bilateral knee disability as degenerative 
arthritis.  Degenerative arthritis is to be rated based on 
limitation of motion of the affected joint.  In accordance 
with Diagnostic Codes 5260 and 5261, a 20 percent rating is 
applicable if flexion of the knee is limited to 30 degrees or 
if extension is limited to 15 degrees.  See 38 C.F.R. § 4.71a 
(2005).  None of the evidence indicates that the range of 
motion of either knee, including any limitation of motion due 
to pain, is limited to 30 degrees of flexion or 15 degrees of 
extension.  The most conservative range of motion was 
documented in December 2004, which was extension of zero 
degrees in both knees; flexion to 110 degrees in the right 
knee, limited due to pain; and flexion to 125 degrees in the 
left knee, limited due to pain.  Because the evidence does 
not show that flexion of either knee is limited to 
30 degrees, or that extension of either knee is limited to 
15 degrees, the Board finds that the criteria for higher 
ratings based on limitation of motion are not met.

With the assignment of a 10 percent rating specific to the 
knees in March 1993, the RO evaluated the bilateral knee 
disability under Diagnostic Code 5257 for subluxation or 
lateral instability of the knee.  Under that Diagnostic Code, 
a 20 percent rating is applicable if the disability is 
manifested by moderate subluxation or instability.  See 
38 C.F.R. § 4.71a (2005).  Although the veteran reported that 
both knees "gave way" on a weekly basis, he did not 
indicate that the "giving way" was due to instability, 
rather than pain.  He denied having experienced any 
dislocation or subluxation in either knee.  The multiple 
physical examinations have failed to reveal any evidence of 
instability in either knee.  The Board finds, therefore, that 
the criteria for a higher rating based on the criteria for 
Diagnostic Code 5257 are not met.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); 38 C.F.R. § 4.40 
(2005).  The bilateral knee disability is manifested by pain 
and limited endurance, in that the veteran is unable to walk 
more than 1/2 mile or climb several flights of stairs.  
Diagnostic Code 5257, under which the bilateral knee disorder 
is rated, is not based solely on limitation of motion and 
incorporates all of the functional limitations imposed by the 
disability.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  In 
the absence of documented instability in either knee, the 
Board finds that the functional limitations due to pain and 
limited endurance are appropriately compensated by the 
10 percent ratings that have been assigned under Diagnostic 
Code 5257.

According to Diagnostic Code 5003, a 10 percent rating 
applies for X-ray evidence of arthritis in a major joint that 
is non-compensable based on limitation of motion.  A 
10 percent rating is currently in effect for each knee under 
Diagnostic Code 5257.  The Board finds, therefore, that the 
application of the provisions of Diagnostic Code 5003 does 
not result in a higher disability rating.  See Hicks v. 
Brown, 8 Vet. App. 417 (1995).

VA's General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97.  The 
General Counsel subsequently clarified that opinion and held 
that in order to merit separate evaluations under Diagnostic 
Codes 5003 and 5257, the disability must meet the criteria 
for the minimum evaluation under both Diagnostic Codes 5257 
and 5003.  VAOPGCPREC 9-98.  The evidence does not show 
limited motion in either knee that meets the criteria for the 
minimum evaluation under Diagnostic Codes 5260 or 5261, or 
any instability in either knee.  The Board finds, therefore, 
that separate ratings based on limited motion and instability 
are not warranted.

In summary, the evidence does not show that the criteria for 
ratings in excess of 10 percent for the bilateral knee 
disabilities have been met since the initiation of the 
veteran's claim for service connection.  Fenderson, 12 Vet. 
App. at 126-27.  For that reason the Board has determined 
that the preponderance of the evidence is against the appeal 
to establish entitlement to disability ratings in excess of 
10 percent for Osgood-Schlatter disease of the right and left 
knees, respectively.
Degenerative Joint Disease of the Dorsal Spine
Factual Background

The service medical records show that the veteran complained 
of back pain while in service.  During a July 1992 VA 
examination he complained of pain in the wrists and elbows, 
as well as the knees, but examination revealed no abnormality 
in the other joints.  The examiner provided a diagnosis of 
"generalized arthritis," although that assessment was not 
based on any radiographic findings.  In the initial October 
1992 rating decision the RO granted service connection for 
bilateral Osgood-Schlatter disease and generalized arthritis, 
and assigned a 10 percent rating for the combined 
musculoskeletal disability.  The RO did not specify the 
joints purportedly affected by "generalized arthritis" in 
the description of the service-connected disability.

VA treatment records show that a bone survey in January 1993 
disclosed degenerative changes in the lower dorsal vertebrae, 
but no abnormalities in the lumbosacral spine.  In the March 
1993 rating decision the RO revised the prior grant of 
service connection for "generalized arthritis" to service 
connection for degenerative joint disease of the dorsal 
spine, based on a finding of clear and unmistakable error in 
the October 1992 decision, and assigned a non-compensable 
rating for the dorsal spine disability.

The VA treatment records are silent for any complaints or 
clinical findings specific to the back, although the records 
document the veteran's complaint of generalized joint and 
muscle pain.  A whole-body bone scan in January 1996 was 
interpreted as revealing no abnormalities pertaining to the 
spine.

During the December 1996 VA examination the veteran reported 
having had pain in the low back since 1990, which occurred 
three to four times a week.  Although he reported having 
limitation of motion in the back, in that he had difficulty 
putting on his shoes and socks, objective examination 
revealed no evidence of limited motion.  The straight leg 
raising test was negative, and deep tendon reflexes were 
normal and symmetrical.  On examination there was no postural 
abnormality, deformity, or muscle spasm, although the veteran 
moved the back stiffly.  That examination resulted in a 
diagnosis of chronic recurrent low back pain due to muscle 
strain.

During the June 1997 neurologic examination the veteran 
complained of intermittent tightness and aching of the low 
back muscles.  Examination revealed no neurologic 
abnormality; normal muscle tone and mass; and no tenderness.  
The examiner assessed his complaints as intermittent 
myofascial pain, due to overuse.

When examined by a neurologist in February 2001 the veteran 
reported having "some tightness" in his low back.  
Examination again revealed no neurologic abnormality, and 
normal muscle bulk.  A whole-body bone scan and X-ray study 
of the thoracic spine disclosed no abnormality.

While undergoing the orthopedic examination in February 2001 
the veteran complained of pain and stiffness in all his 
muscles, which he attributed to fibromyalgia.  The examiner 
found evidence of generalized muscle pseudohypertrophy, in 
that the veteran's muscles were quite prominent.  There was 
also tenderness in the left flank and trapezius, mild muscle 
weakness, intact sensation, and full range of motion of the 
spine.  The examiner found that the veteran's back pain was 
primarily due to the muscle disorder, not joint disease, in 
that the spine was grossly normal based on radiographic 
findings.

In conjunction with the August 2002 examination the veteran 
reported experiencing intermittent back ache with some 
stiffness that was exacerbated by prolonged sitting, walking, 
or standing.  He stated that he did not take any medication 
for the back pain because it was not that severe.  The 
examiner characterized flare-ups as mild to moderate, in that 
they occurred once or twice a month and were usually short 
lived.  Examination revealed no evidence of a muscle 
disorder; no limitation of motion of the spine, including 
limitation due to pain; no spasm, weakness, or tenderness; no 
postural abnormality; and normal back musculature.  The 
examiner also determined that there was no increased 
limitation of motion or functional limitations with flare-
ups, and that the disability had no impact on the veteran's 
daily activities.  The examiner noted a February 2002 
computerized tomography (CT) scan of the lumbosacral spine, 
which was normal, and a normal X-ray at the time of the 
examination.

The RO provided the veteran an additional VA examination in 
December 2004.  During that examination he complained of 
constant pain in the low back that radiated down the right 
side of his leg, and morning stiffness.  He also complained 
of numbness and weakness in the right leg.  He described the 
pain as a "6" or "7" on a scale of 1-10, which could 
become a "10."  He had been given Motrin for the pain, 
which he seldom took due to stomach upset.  He also took 
Zoloft, an anti-depressant, which he stated helped the back 
pain, and applied heat to his back.  He denied experiencing 
flare-ups, and stated that he was able to walk two miles if 
the weather was good.  He did not drive for long periods due 
to back pain; no longer ran or jogged; and had to have help 
putting on his shoes and socks during flare-ups.

On examination the range of motion of the thoracolumbar spine 
was zero to 70 degrees of flexion and zero to 25 degrees of 
extension, limited due to pain; left and right lateral 
flexion to 30 degrees; and left and right lateral rotation to 
30 degrees.  There was no pain with lateral flexion and 
rotation.  With repetitive movement flexion of the spine was 
further limited to 50 degrees of flexion, representing lack 
of endurance and weakness.  Physical examination revealed no 
abnormalities in the spine, and evidence of slight spasm in 
the muscles on the right.  Motor strength was 3+/5+ in the 
lower extremities, with increased numbness on the left in the 
L4-L5 dermatome.  Deep tendon reflexes were intact, the 
straight leg raising test was negative, and the veteran's 
gait was normal.  The examination resulted in a diagnosis of 
degenerative disease of the lumbar spine, and the examiner 
found no evidence of any other disease to cause limitation of 
motion in the thoracic spine.
Rating Criteria

The Board notes that the rating criteria for disabilities of 
the spine were revised in August 2003, effective September 
26, 2003.  See Schedule for Rating Disabilities, The Spine, 
68 Fed. Reg. 51,454 (August 27, 2003) (codified at 38 C.F.R. 
Part 4 (2005)).  VA's General Counsel has held that where a 
law or regulation changes during the pendency of an appeal, 
the Board should first determine which version of the law or 
regulation is more favorable to the veteran.  If application 
of the revised regulation results in a higher rating, the 
effective date for the higher disability rating can be no 
earlier than the effective date of the change in the 
regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to the 
effective date of the change in the regulation, the Board can 
apply only the original version of the regulation.  
VAOPGCPREC 3-00.

In assigning the non-compensable rating in the March 1993 
rating decision, the RO applied the version of the rating 
criteria that was previously in effect.  In the February 2005 
supplemental statement of the case the RO considered the 
revised rating criteria in awarding a 10 percent rating.  The 
Board finds, therefore, that it may proceed with a decision 
on the merits of the veteran's claim, with consideration of 
the original and revised regulations, without prejudice to 
him.  See Bernard v Brown, 4 Vet. App. 384 (1993).  

According to the original rating criteria, Diagnostic Code 
5291 for limitation of motion of the dorsal spine provided a 
non-compensable rating if the limitation was slight, and a 
maximum 10 percent rating if the limitation was moderate or 
severe.  38 C.F.R. § 4.71a (1992).

Under the revised rating criteria, the General Rating Formula 
for Diseases and Injuries of the Spine is used to evaluate 
Diagnostic Code 5242 for degenerative arthritis of the spine.  
With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, unfavorable 
ankylosis of the entire thoracolumbar spine is rated at 
50 percent.  A 40 percent rating applies if forward flexion 
of the thoracolumbar spine is 30 degrees or less; or for 
favorable ankylosis of the entire thoracolumbar spine.  

A 20 percent rating applies if forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or, if the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or if the disability is manifested by muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  For forward flexion of the 
thoracolumbar spine of greater than 60 degrees but not 
greater than 85 degrees; or a combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent 
or more of the height, a 10 percent rating applies.

Any associated objective neurologic abnormalities including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately, under an appropriate diagnostic code.  For 
VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
Each range of motion measurement is rounded to the nearest 
five degrees.  38 C.F.R. § 4.71a (2005).
Analysis

As previously stated, in the February 2005 rating decision 
the RO increased the rating for the back disability from zero 
to 10 percent effective with the date of the December 2004 
examination, and continued the non-compensable rating in 
effect from June 3, 1992, to December 3, 2004.  The Board 
must, therefore, determine whether the criteria for a 
compensable rating were met prior to December 3, 2004, and 
whether the criteria for a rating in excess of 10 percent are 
met effective on that date.

For the period prior to December 2004, and according to the 
rating criteria in effect in 1992, degenerative arthritis was 
to be rated based on limitation of motion.  A 10 percent 
rating was applicable if there was limitation of motion of 
the dorsal spine that was moderate or severe.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5291 (1992).  The evidence of record 
prior to December 2004 consistently shows no limitation of 
motion in the dorsal spine, including any limitation of 
motion due to pain, in that multiple VA examinations showed 
the range of motion to be normal.  The Board finds, 
therefore, that the criteria for a compensable rating based 
on limited motion are not met.

As previously stated, the evaluation of a musculoskeletal 
disability requires consideration of all of the functional 
limitations imposed by the disorder.  Spurgeon, 10 Vet. App. 
at 194.  Those functional limitations must, however, be 
supported by objective evidence of joint or muscle pathology.  
See 38 C.F.R. § 4.40 (2005).  The evidence shows that the 
veteran reported having pain and stiffness in the back during 
multiple VA examinations.  None of those examinations prior 
to December 2004, however, revealed any objective evidence of 
pathology in the back to support the veteran's complaints.  

Although the bone scan in January 1993 was interpreted as 
showing degenerative changes in the lower dorsal vertebrae, 
based on which the grant of service connection was made, 
subsequent radiographic studies failed to reveal any evidence 
of abnormality in the dorsal spine.  The whole-body bone scan 
in January 1996 revealed no abnormalities pertaining to the 
spine.  Examination in December 1996 revealed no postural 
abnormalities, deformity, or muscle spasm, and the 
examination resulted in a diagnosis of chronic recurrent low 
back pain due to muscle strain.  That assessment was 
apparently based on the veteran's report of recurring back 
pain, in that the examiner did not document any objective 
clinical or radiographic findings related to a dorsal spine 
disability.  Examination in June 1997 revealed no 
abnormality, and the assessment of intermittent myofascial 
pain was also apparently based on the veteran's report of 
recurring pain.  A whole-body bone scan and X-ray study in 
February 2001 again disclosed no abnormality.  The examiner 
at that time found that the back pain was due to the muscle 
disorder, not joint disease, due to negative radiographic 
findings.  Physical examination in August 2002 showed no 
abnormalities, and the examiner referenced a February 2002 CT 
scan and an August 2002 X-ray study as showing no 
abnormalities.  In addition, the examiner found that the 
claimed disability had no impact on the veteran's daily 
activities.  The Board finds, therefore, that the veteran's 
complaints of back pain and stiffness are not supported by 
objective evidence of back pathology, and that consideration 
of functional limitations does not support a compensable 
rating.

According to Diagnostic Code 5003, in the absence of 
limitation of motion a 10 percent rating applies for X-ray 
evidence of involvement of two or more major joints, or minor 
joint groups.  The evidence does not show that the veteran 
has arthritis in two or more major joints, or minor joint 
groups.  The Board finds, therefore, that the application of 
the provisions of Diagnostic Code 5003 does not result in a 
compensable disability rating.  Hicks, 8 Vet. App. at 417.  
The Board further finds that the criteria for a compensable 
rating based on the original rating criteria are not met for 
the period from June 3, 1992, to December 3, 2004.

According to the criteria that became effective in September 
2003, a 10 percent rating is warranted if forward flexion of 
the thoracolumbar spine is greater than 60 degrees, but not 
greater than 85 degrees, or if the combined range of motion 
of the thoracolumbar spine is greater than 120 degrees but 
not greater than 235 degrees.  Prior to December 2004 the 
evidence consistently shows that the range of motion of the 
thoracolumbar spine was normal, which represents 90 degrees 
of forward flexion and combined range of motion of 
240 degrees.  See 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note 2 (2005).  The 
criteria for a compensable rating based on limitation of 
motion are not, therefore, met.  

In addition, a 10 percent rating is applicable if the 
disability is manifested by muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or a vertebral body fracture with 
loss of 50 percent or more of the height.  None of the 
examinations prior to December 2004 revealed any evidence of 
muscle spasm or guarding.  Although examination in February 
2001 revealed tenderness in the left flank and trapezius, the 
examiner found that the tenderness was due to the muscle 
disorder, not joint disease, in the absence of radiographic 
findings of joint disease.  Furthermore, the evidence does 
not show that any in-service injury resulted in the fracture 
of a vertebral body.  The Board finds, therefore, that for 
the period of June 3, 1992, to December 3, 2004, the criteria 
for a compensable rating based on the criteria that became 
effective in September 2003 are not met.

For the period beginning December 3, 2004, and based on the 
original rating criteria, the Rating Schedule provided a 
maximum 10 percent rating for limitation of motion of the 
dorsal spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5291 
(1992).  A higher rating based on limitation of motion 
cannot, therefore, be assigned.  Because the 10 percent 
rating is the maximum rating available based on limitation of 
motion, consideration of the functional limitations due to 
pain cannot result in a higher rating.  See Johnston v. 
Brown, 10 Vet. App. 80 (1997).

The RO assigned the 10 percent rating for the back disability 
effective December 3, 2004, based on the report of the 
examination on that date reflecting a combined range of 
motion of the thoracic spine of 230 degrees, in accordance 
with the rating criteria that became effective in September 
2003.  Based on that criteria, a 20 percent rating applies if 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or if the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or if the disability is manifested by 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Diagnostic Code 5242 (2005).

The December 2004 examination revealed forward flexion of 
80 degrees, and the combined range of motion was 230 degrees.  
Although motion of the thoracic spine was further limited due 
to pain, the revised regulation specifies that ratings are to 
be based on the stated criteria, with or without pain.  For 
that reason the actual limitation of motion, and not the 
limitation of motion due to pain, is applicable.  The 
examiner found slight muscle spasm in the right gluteal area, 
but the muscle spasm did not result in an abnormal gait or 
abnormal spinal contour, in that the veteran walked normally 
and visual inspection of the spine showed no abnormalities.  
The Board finds, therefore, that the criteria for a rating in 
excess of 10 percent effective December 3, 2004, based on the 
revised rating criteria, are not met.

According to the current rating criteria, any associated 
objective neurologic abnormalities are to be rated 
separately, under an appropriate diagnostic code.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note 1 (2005).  The examiner found evidence of 
loss of sensation in the L3-L4 dermatome in the left leg.  
The Board notes that service connection has been established 
for degenerative joint disease of the dorsal (thoracic) 
spine, but not for the lumbar spine.  The sensory loss 
documented by the examiner was in the lumbar spine, not the 
thoracic spine.  Furthermore, the evidence does not show that 
any sensory loss in the L3-L4 dermatome is related to the 
degenerative joint disease of the thoracic spine.  For that 
reason a separate rating for an associated objective 
neurologic abnormality is not warranted.

In summary, the criteria for a compensable rating for the 
period of June 3, 1992, to December 3, 2004, based on the 
original and revised rating criteria are not met.  And, the 
criteria for a rating in excess of 10 percent effective 
December 3, 2004, based on the original and revised criteria, 
are not met.  For these reasons the Board finds that the 
preponderance of the evidence is against the appeal to 
establish entitlement to a compensable disability rating for 
degenerative joint disease of the dorsal spine from June 3, 
1992, to December 3, 2004, and entitlement to a disability 
rating in excess of 10 percent effective December 3, 2004.
Extra-Schedular Consideration

An increased rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1) 
(2005).  The evidence does not show that the veteran's 
service-connected bilateral knee or dorsal spine disorders 
have resulted in any hospitalizations.  In addition, the 
evidence does not show that his service-connected 
disabilities have caused marked interference with employment.  
Although he complained of having to miss work in order to 
obtain medical treatment, the evidence does not indicate that 
these occasional absences constitute marked interference with 
employment; he has continued to be gainfully employed on a 
full-time basis.  In short, there has been no showing that 
the application of the regular schedular criteria is 
impractical.  The Board finds, therefore, that remand of the 
case for referral to the Director of the Compensation and 
Pension Service for consideration of an extra-schedular 
rating is not appropriate.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).












(continued on next page)

ORDER

The appeal to establish entitlement to a disability rating in 
excess of 10 percent for Osgood-Schlatter disease of the 
right knee is denied.

The appeal to establish entitlement to a disability rating in 
excess of 10 percent for Osgood-Schlatter disease of the left 
knee is denied.

The appeal to establish entitlement to a compensable 
disability rating for degenerative joint disease of the 
dorsal spine from June 3, 1992, to December 3, 2004, is 
denied.

The appeal to establish entitlement to a disability rating in 
excess of 10 percent for degenerative joint disease of the 
dorsal spine, effective December 3, 2004, is denied.




____________________________________________
Joaquin Aguayo-Pereles
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


